                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: ____________________
                                                                   DATE FILED: __5/28/2021___

               -against-
                                                                             18 Cr. 689-1 (AT)
ETHAN CAVE,
                                                                                  ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court shall hold a sentencing for Defendant Ethan Cave in person on June 9, 2021, at

11:00 a.m., subject to any scheduling constraints at Defendant’s detention facility.

       In light of the ongoing COVID-19 pandemic, all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature taken before being allowed entry

into the courthouse. To gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-

       %20Public_Media_v.5.pdf.

       All individuals must practice social distancing at all times in the courthouse. Individuals

must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,

gaiters, and masks with valves are not permitted.

       By June 2, 2021, counsel must advise the Court of how many spectators will attend the

proceeding. The parties must advise the Court by the same date how many individuals will be

seated at counsel’s tables. Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three individuals are expected to be seated at each

counsel’s table.
       Members of the press and public who are not able to attend the proceeding may access the

audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing,

and entering access code 5598827.



       SO ORDERED.

Dated: May 28, 2021
       New York, New York




                                                   2
